Citation Nr: 0927214	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder 
condition.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied the above 
claim.   


FINDING OF FACT

The preponderance of the medical evidence shows that the 
Veteran's right shoulder condition was not present in 
service, or for many years thereafter, and is not related to 
service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in March 2005 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, private, and VA treatment records and 
provided him with a VA examination.  The duty to assist has 
therefore been satisfied and there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would be capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


II.  Service Connection

The Veteran contends that his right shoulder partial rotator 
cuff tear, rotator cuff tendonitis, and acromioclavicular 
(AC) joint degenerative joint disease (DJD) are related to a 
right shoulder dislocation when he slipped and fell on a wet 
floor while in service in June 1969.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A Veteran may be granted service 
connection for any disease initially diagnosed after 
discharge, but only if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Because it is undisputed that the Veteran dislocated his 
right shoulder during service, and has been diagnosed with a 
right shoulder partial rotator cuff tear, rotator cuff 
tendonitis, and AC joint DJD, the Board will focus on the 
evidence that pertains to whether the Veteran's current right 
shoulder condition is related to his military service.  See 
Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Service treatment records indicate that, in June 1969, the 
Veteran dislocated his shoulder and had shoulder joint pain.  
Following the June 1969 dislocation, there is no evidence of 
further in-service treatment for his right shoulder.  
Additionally, at his January 1971 separation examination, the 
Veteran was noted to have normal upper extremities.   

Post-service, an October 1971 VA examination report reveals 
that the Veteran reported off-and-on pain in his right 
shoulder, which he dislocated once in service with no 
recurring dislocations.  The examiner stated that his right 
shoulder was negative for a current disability and diagnosed 
him with a history of shoulder dislocation.   

VA treatment records dated in August 1986 indicate that the 
Veteran complained of progressive right shoulder pain in the 
right shoulder joint, status post two instances of right 
shoulder dislocation during service.  The doctor diagnosed 
him with a contusive lesion of the right shoulder joint, but 
did not provide an opinion as to the etiology of this 
condition.  X-rays ordered that day revealed intact 
glenohumeral joint space and no abnormal calcifications.  

In an October 1986 letter, Dr. Aciscolo M. Marxuach reported 
that the Veteran began seeking treatment from him for right 
shoulder pain in March 1985 and that x-rays taken of the 
right shoulder in May 1985 were normal.  

Treatment records from Hato Rey Orthopedic Associates are 
largely illegible, but indicate that the Veteran received 
treatment for a right shoulder condition from October 2004 to 
January 2005.  

In November 2004, Dr. Jose Hernandez Bonilla reported that 
the Veteran had been referred to his hospital because he was 
still having pain after a fall during active duty.  Dr. 
Bonilla reported that a November 2004 MRI revealed partial 
tears involving the supraspinous and subscapularis tendons 
with fluid collection along the coracohumeral ligament and 
degenerative changes of the AC joint.  

In a September 2005 letter, Dr. Evelyn Matta Fontanet 
reported that the Veteran had a rotator cuff tear of the 
right shoulder that had caused pain for several years.  She 
noted that the Veteran had been treated at a VA Medical 
Center several years earlier, but that the pain never 
improved. 

In October 2005, an unidentified doctor reported that the 
Veteran was treated for pain and weakness in his right 
shoulder that began after shoulder trauma during service 
around 1969; the doctor diagnosed him with DJD of the right 
shoulder AC joint.  

Treatment records from Centro Terapia Fisica Rio Grande 
indicate that, in January 2006, the Veteran again sought 
treatment for right shoulder pain.  Additionally, an October 
2008 VA treatment record indicates that the Veteran 
complained of neck and shoulder pain.  

In October 2008, the Board remanded the claim to afford the 
Veteran a VA examination to obtain a medical opinion.  

In compliance with the Board's remand instructions, in April 
2009 the Veteran was afforded a VA orthopedic examination.  
At the outset of the examination report, the examiner 
indicated that he had reviewed the Veteran's claims folder.  
After discussing his pertinent history and the findings of 
his physical examination, the examiner diagnosed the Veteran 
with a partial right shoulder rotator cuff tear, rotator cuff 
tendonitis, and AC joint DJD.  He also provided the opinion 
that the Veteran's current right shoulder disability was not 
at least as likely as not due to his military service.  The 
examiner based this opinion on the lack of concrete medical 
evidence of a right shoulder condition during the remainder 
of his military career and the lack of treatment for his 
right shoulder for more than 15 years after separation from 
service.  In this regard, the examiner pointed out that the 
only evidence of a right shoulder injury was a service 
treatment record dated in June 1969, which noted that the 
Veteran had dislocated his right shoulder the night before, 
but no formal evaluation was made, he had no follow-up 
appointments, he was not placed on profile, he remained in 
service for 2 years after the injury, and had no noted right 
shoulder conditions or abnormalities at his separation 
examination.  The examiner also noted that the Veteran 
underwent a VA examination in 1986, 15 years following 
separation from service, when x-rays showed no right shoulder 
abnormality.  Finally, the examiner noted that just because a 
patient dislocates their shoulder, it does not necessarily 
mean that they also have a rotator cuff tear.  

Based on the foregoing, the evidence does not show that the 
Veteran's right shoulder condition was incurred during 
service.  The Veteran was first diagnosed with a contusive 
lesion of the right shoulder joint in August 1986, 15 years 
following separation from service; partial tears of the right 
shoulder tendons and degenerative changes of the AC joint 
were not diagnosed until November 2004, more than 30 years 
after separation from service.  Significantly, there is no 
competent medical evidence of record showing that these 
conditions had their onset during active service or were 
related to any in-service disease or injury.  Rather, the 
April 2009 VA examiner specifically found that the Veteran's 
partial right shoulder rotator cuff tear, rotator cuff 
tendonitis, and AC joint DJD were not at least as likely as 
not due to his military service.  Additionally, while several 
of the Veteran's treating doctors have noted his reported 
history of shoulder pain since a right shoulder dislocation 
during service, the Board points out that evidence that is 
simply information recorded by a medical examiner, unenhanced 
by additional medical comment by that examiner, does not 
constitute "competent medical evidence" and a bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Howell v. 
Nicholson, 19 Vet. App. 535, 539 (2006); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  As such, because the assessment 
of the April 2009 VA examiner constitutes the only competent 
medical evidence addressing whether the Veteran's right 
shoulder disability is related to service, the Board finds 
that the preponderance of the evidence is against the claim 
and thus service connection for this condition must be 
denied.  

Further, although the Veteran has stated that his right 
shoulder condition began when he dislocated his shoulder 
during service and has continued since, the Board finds that 
his statements are not credible.  Specifically, the Board 
points out that the Veteran sought no further treatment for 
his right shoulder during the remaining two years of service 
after the June 1969 dislocation, did not report any upper 
extremity abnormalities on his January 1971 separation 
examination, had no right shoulder disabilities at his 
October 1971 VA examination, and did not seek treatment for 
his right shoulder until 1985, almost 15 years after 
separation from service.  As such, the Veteran's contentions 
of having right shoulder pain since the June 1969 dislocation 
are outweighed by the contemporaneous medical evidence; the 
lack of any documented treatment for a right shoulder 
condition for 15 years after the in-service dislocation 
preponderates against a finding that he has had this 
condition since service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (holding that contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  

The Veteran's credibility is further diminished by the fact 
that he has provided an inconsistent history of his right 
shoulder condition to different treating doctors.  
Specifically, while he has reported to several doctors and 
two VA examiners that his right shoulder pain began after the 
1969 dislocation, with no subsequent in-service dislocations, 
in August 1986 he reported to a VA doctor that he dislocated 
his right shoulder twice during service, and during September 
2005 treatment with Dr. Fontanet, he indicated that his 
shoulder pain had only been present for several years, ever 
since a rotator cuff tear.  Moreover, the Court has held that 
in adjudicating a claim, VA can consider that the appellant 
has a personal interest in the outcome of the proceeding and 
that this may affect the credibility of his testimony.  See 
Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).   

Finally, the Board points out that, as a lay person, the 
Veteran is not competent to establish a medical diagnosis or 
show a medical etiology merely by his own assertions because 
such matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (2008) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, the Board finds that the 
preponderance of the evidence is against the claim.

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the Veteran's claim 
for service connection for a right shoulder condition.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The 
evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).  Accordingly, the Veteran's claim for service 
connection for this disability is denied.  


ORDER

Service connection for a right shoulder injury is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


